DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The use of the term VELCRO TM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 15, wherein each attachment point is substantially centered with respect to a depth dimension of the inner box must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 uses the trade name VELCRO TM , the generic term, “hook and loop” should be used.  Appropriate correction is required.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a loading mechanism adapted to hold the mounting system steady” in claim 23.
Looking to the specification, see page 18: 1-13 of the instant invention, there is no disclosure of what structure defines the loading mechanism.  The loading mechanism is only described in terms of what the loading mechanism does.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 23, Looking to the specification, there is no disclosure of what structure defines the loading mechanism, the loading mechanism is only described in terms of what the loading mechanism does, see page 18: 1-13 of the instant invention.  With this in mind, it cannot be determined what structure applicant regards as a “loading mechanism”.
The claims not addressed above are rejected because they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-14, 16, 18, 19, 23-26, 29, 30,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, how does the first mode and second mode of the positioning mechanism work with  “VELCRO”?  The spec discusses magnets being turned on and off for a first and second mode - how can hook and loop be turned on and off?  What is the “first mode” and the “second mode” when the positioning mechanism is hook and loop?

Claim 11 recites the limitation "the pad" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is not clear if the torque wrench is positively claimed or just that the pad be locked via a torque wrench.  For the purposes of examination the torque wrench is not positively claimed.

Regarding claims 12, 16, the language “each of the plurality of vibration isolators” lacks antecedent basis.  Claim 1 introduces “one or more vibration isolators.”  It is not clear if applicant intends “the plurality of vibration isolators” to be conditional, as in, IF there are a plurality of vibration isolators, then the structure or conditions of claims 12 and 16 are required.

Regarding claims 13, 14, 19, 29, and 30, “the plurality of vibration isolators” lacks antecedent basis. Claim 1 introduces “one or more vibration isolators.” Does applicant intend claims 13, 14, 19, 29 and 30 to be conditional for when more than one vibration isolator is present? For the purposes of examination the limitation is understood to mean each of one or more of the vibration isolators.

Regarding claim 18, what is the pre-determined tolerance?  Applicant uses the word “tolerance” twice in the specification and gives no values for the pre-determined tolerance.  With this in mind, one of ordinary skill in the art cannot determine what the tuning of the vibration isolators are that would meet the limitations of what applicant considers to be their invention.  For the purposes of examination as best can be understood from applicant’s written description, the tuning of each vibration isolator is adjusted according to the position of the vibration isolators so that some that hold more weight are tuned to have the same properties as one that holds less weight, see the paragraph of the instant application at the end of page 12 into page 13.

Regarding claim 23, looking to the specification, the “loading mechanism” there is no disclosure of what structure defines the loading mechanism, the loading mechanism is only described in terms of what the loading mechanism does, see page 18: 1-13 of the instant invention.  With this in mind, it cannot be determined what structure applicant regards as a “loading mechanism”.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). MPEP 2173.06

Regarding claims 25 and 26, claim 1 does not positively claim the object mounted.  With this in mind, it is not clear how claims 25 and 26 further limit claim 1.  A fragile object or an art object can come in any shape or be any object (consider Marcel Duchamp’s fountain).  For the purposes of examination claims 25 and 26 are not interpreted as positively claiming the mounted object.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 12, 15, 16, 19, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 3844203).
Regarding claim 1, Takahashi discloses a system, comprising: 
an outer box (outer container 1); and 
an inner box (inner container 7), the inner box suspended within the outer box by one or more vibration isolators (shock absorbers 13), 
the inner box comprising 
a mounting system adapted to facilitate mounting one or more objects within the inner box (channel beams 16 and 17 hold supports 18 and shelves 19, col. 3: 40-45).

Regarding claim 3, Takahashi further teaches that the outer box comprises a plurality of outer box walls, the plurality of outer box walls comprising an outer box top wall, an outer box bottom wall, and a plurality of outer box side walls, (fig. 3, the walls of the outer box 1 are seen but not numbered); 
the inner box comprises a plurality of inner box walls, the plurality of inner box walls comprising an inner box top wall, an inner box bottom wall, and a plurality of inner box side walls (fig. 3, the inner box numbers are shown at 7-1 side wall, 7-2 top wall,  7-3 bottom wall other side walls are not numbered); 
the mounting system comprises
a mounting surface (support 18 acts as a mounting surface at least for shelves at 19); and 
the inner box is suspended such that when the system is in a stationary and upright orientation, the mounting surface is oriented vertically and none of the inner box walls directly contacts any of the outer box walls, fig. 3.

Regarding claim 4, Takahashi further discloses that the mounting system comprises: 
a first mounting board (multiple partitions are shown at 20, fig. 2); and 
a second mounting board (a second partition 20, fig. 2), the second mounting board arranged parallel to the first mounting board and separated from the first mounting board by at least a distance, fig. 2.  The partitions 20 have holes and are capable of being used to mount an object within a box.  Takahashi also teaches multiple parallel shelves 19, fig. 3 with a distance between on which an object can be mounted. 

Regarding claim 5, because the outer container in the embodiments shown by Takahashi is a large shipping container intended to be mounted on a vehicle (col. 3: 34-36), it is clear that the distance between the partitions 20 is greater than 25 millimeters.

Regarding claims 12 and 15, Takahashi further discloses that one or more vibration isolators, springs at 13 that are centered with respect to a depth dimension of the inner box.  Because applicant claims “one or more vibration isolators” the grouping of vibration isolators is not limited, for example, the vibration isolators could be any selection of vibration isolators that are present.  With this in mind, the vibration isolators 13 that are connected within a recess at 33 at a centered location with respect to the depth (front to back depth) of the inner container meet the limitations of claim 12 (because the attachment points are distal from an inner box corner) and claim 15 (because the attachment points are centered with respect to a depth dimension).  

Regarding claim 16, if applicant does not claim the specific threshold identified in the specification on page 23: 1-2, claim 16 is rejected as follows, since there is no claimed threshold, any vibration isolator attachment point is capable of having a location that avoids a selected (any selected) modal response threshold. 

Regarding claim 19, because the purpose of the springs 13 (vibration isolators) of Takahashi is for preventing damage to the objects held within the inner box, col. 1: 5-10, it is clear that the vibration isolators are “tuned” (or appropriately selected) to provide vibration isolation in a damage frequency range associated with the one or more objects, otherwise, the system would not operate as intended.

Regarding claims 25 and 26, the system of Takahashi is capable of mounting a fragile object or an art object, for example, if one of the shelves 19 were replaced with a glass sheet or a canvas. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 9-11, 18-22, 25-27, 29, 30, are rejected under 35 U.S.C. 103 as being unpatentable over Kronkright et al. (US 2017/0037928) in view of Kracht et al. (US 2022/0127044).
Kracht repeatedly uses the same reference character for different structures, herein the reference characters are cited along with a figure number and paragraph for clarifying which structure is being referred to.

Regarding claims 1, 25-27 Kronkright teaches a system comprising:
An outer box, case 205, and artwork on a stretched canvas 300 supported inside an inner box formed by a panel system [0083] within a back panel 310, a front panel 301 coupled by a frame at 304, fig. 8 shows the panels surrounding the artwork.  
The inner box is suspended within the outer box by one or more vibration isolators between platform 110 and the outer box.
Kronkright does not teach any specific mounting means for mounting the artwork inside the inner box.  The artwork of Kronkright is tightly in position between the walls of the inner box, fig. 8.
However Kracht teaches a box at 25 with a mounting system having four corner supports (mounting bolsters) at 17, fig. 8, holding an artwork at 26 where the corner supports are mounted inside the box via hook and loop fasteners (or bolted) at 27.  The corner supports of Kracht allow differently sized pieces of art to be mounted [0018], [0020]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kronkright to provide a clamp system and a hook and loop retaining means for holding a work of art within the inner box in order to provide packaging for art of various sizes as per the teaching of Kracht. 

Regarding claim 3, the outer box of Kronkright has a top wall, a bottom wall, and a plurality of side walls, fig. 2;
The inner box of Kronkright has a plurality of walls including a top and a bottom wall (part of the frame 304), and side walls (also formed by frame at 304);
The mounting system of Kronkright-Kracht comprises a mounting surface at 27, fig. 8 of Kracht; and
The inner box of Kronkright and the mounting surface of Kronkright-Kracht is oriented vertically, fig. 1 and 2 of Kronkright and does not directly contact any of the outer box walls, figs. 1 and 2 of Kronkright.

Regarding claims 7 and 9, the mounting system of Kronkright-Kracht teaches a plurality of mounting bolsters (side walls and foam layer described in [0028], fig. 2) that facilitate mounting the artwork onto the mounting surface at least partly by the locking mechanism and moveable clamp parts [0028] bottom of page 2 .  The corner supports of Kronkright-Kracht are taught as being moveable in any direction along the mounting surface and “mounted” via hook and loop fasteners [0032].  For the purposes of examination a “first mode” is interpreted as being the configuration where the corner supports are not attached on the mounting surface and the “second mode” is interpreted as being the configuration where the corner supports are attached to the mounting surface.

Regarding claims 10 and 11, Kronkright-Kracht further teaches a pad (foam layer 13) that is movably adjustable to lock or release the artwork, my moving the clamp 9 [0028] and fixing it via the locking mechanism 10, fig. 1-4.  While the locking mechanism of Kronkright-Kracht at 10 Fig. 4 of Kracht does not teach a torque wrench, a person having ordinary skill in the art is capable of changing the tightening locking means at 10 to be adjustable by a torque wrench or any other tightening means.

Regarding claim 18, For the purposes of examination as best can be understood from applicant’s written description, the tuning of each vibration isolator is adjusted according to the position of the vibration isolators so that some that hold more weight are tuned to have the same properties as one that holds less weight, see the paragraph of the instant application at the end of page 12 into page 13.  Kronkright describes this same type of tuning in paragraph [0068].  With this in mind, Kronkright teaches the limitations of claim 18.

Regarding claim 19, the vibration isolators of Kronkright are tuned to provide vibration isolation in a damage frequency range associated with the art canvas [0067].

Regarding claims 20 and 22, 29, and 30, the plurality of vibration isolators of Kronkright are tuned differently thereby providing different modes of vibration isolation, [0068].  Kronkright further teaches that the second mode of vibration isolation is more rigid than the first mode of vibration isolation, [0068]: “isolators…may be tuned to provide more rigidity”.
Further regarding claims 29 and 30, each of the vibration isolators are inherently capable of isolating vibrations due to what a person of ordinary skill may consider a “shock”: drop, fall, collision or other causes of vibration such as due to transportation.  If applicant wishes to claim which frequencies are assigned to vibrations due to shock and which frequencies define travel or other vibrations, this rejection of claims 29 and 30 may be overcome.

Regarding claim 21, a vibration isolator of Kronkright with a damping means is outside the outer box, fig. 2 at 210.  However It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration damping isolators of Kronkright to be within the outer box to provide protection against damaging the vibration isolators.  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kronkright and Kracht as applied to claim 7 above, and further in view of Russo et al. (US 8397411).
Regarding claim 8, The references applied above teach all of claim 7, as applied above.  The references applied above do not teach that the positioning mechanism comprises magnets.  The positioning mechanism of Kronkright-Kracht uses hook-and-loop to mount the artwork.  
Russo teaches a magnet-based mounting system for frames (title).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hook and look mounting means of Kronkright-Kracht with a magnetic mounting means as taught by Russo since the substitution of one known artwork mounting means for another is within the level of one of ordinary skill in the art and yields the expected result of mounting a frame (artwork) to a vertical surface.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kronkright and Kracht as applied to claim 1 above, and further in view of Gilbert (US 2017/0328442).
Regarding claim 17, The references applied above teach all of claim 1, as applied above.  The references applied above do not teach four vibration isolators focused on a center of gravity.  
Gilbert teaches an isolated inner member 302 within an outer member (support frame 304).  The isolated inner member is suspended within the support frame by vibration isolators at 310 and 312, the group of vibration isolators at 310 are focused on a center of gravity and have a different mode of isolation than the group of vibration isolators at 312 which act as dampening members, [0053], fig. 3.  Gilbert teaches that connecting suspension members at the corners may apply a greater torque on the isolated member [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration isolators of Kronkright -Kracht to have vibration isolators aligned with the center of gravity of the inner box in order to lessen torque on the isolated member.

Allowable Subject Matter
Claims 2, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the available prior art would be modified to have a front and back cover that facilitates access to different mounting surfaces without using the instant application as a teaching.
Regarding claim 6, no available prior art teaches two mounting boards separated by a distance where the distance is chosen to cause the system of the boards to have a specified natural frequency in combination with the other structure claimed. 

Regarding claims 13 and 14, the claims are identified as having allowable subject matter because none of the available prior art specifies the claimed attachment point distances in combination with the other claimed structure.

Regarding claim 16, none of the available prior art teaches attachment points that avoid locations for a modal response that exceeds a threshold where the threshold of the instant invention is defined as 0.6 page 23, lines 1-2 of the instant application, otherwise claim 16 is rejected, as applied above.

Regarding claim 28, claim 28 contains elements of indicated allowable subject matter, as applied above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzalez-Rivera (US 5803258).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735